MINTON, Circuit Judge.
The defendant-appellant, Francis Bernard Schachtrup, was convicted with his father, Herman J. Schachtrup, of conspiracy to violate the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix § 311, by making false representations to the Draft Board to obtain a farm deferment for Francis. From a judgment based upon the jury’s verdict of guilty, Francis and his father prosecuted separate appeals. However, the same record was filed in both cases.
The father’s appeal was heard by us on January 17, 1944. We have today reversed his conviction for lack of evidence to sustain the verdict. Our decision in that appeal fully reviews the facts upon which the alleged conspiracy was based and states our views as to the applicable law. We find no evidence to sustain the verdict as to the guilt of Francis. On the authority of United States v. Schachtrup, 7 Cir., 140 F.2d 415, we reverse the judgment in this case.
In this view of the matter, the appeal from the District Court’s order revoking the probation of Francis has become moot No opinion is expressed on this point
The judgment is reversed.